Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 30, 2015                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  150616(80)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  CRAIG HECHT,                                                                                                        Justices
           Plaintiff-Appellee,
                                                                    SC: 150616
  v                                                                 COA: 306870
                                                                    Genesee CC: 10-093161-CL
  NATIONAL HERITAGE ACADEMIES, INC.,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its reply is GRANTED. The reply will be accepted for filing if submitted on or
  before January 19, 2016.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 30, 2015
                                                                               Clerk